Title: From Thomas Jefferson to Francis Eppes, 10 November 1783
From: Jefferson, Thomas
To: Eppes, Francis


        
          Dear Sir
          Philadelphia Nov. 10. 1783.
        
        I arrived at this place, not hearing till I had almost reached it that Congress had determined to remove for a time to Annapolis. Being engaged in some necessary business and knowing that the first day of the new Congress at Princetown would be emploied in chusing their president and other formalities of no public consequence, I did not join them there till the second day, and that evening they adjourned from that place: so that I have had and shall have the trouble of travelling near 400 miles more than would have been necessary. The rule of rotation had reduced the choice of a President to Pennsylvania, Rhode island and N. Carolina. The choice fell pretty unanimously on General Mifflin. You will have seen the votes for dividing the residence of Congress between Trenton and Annapolis till accomodations can be provided at Georgetown which is then to be substituted for Annapolis. This however is not to be considered as an ultimate determination. Trenton alone had been fixed on. The Southern delegates, extremely dissatisfied with this, contrived after an interval of many days to get a vote for Georgetown in the terms you have seen. I rather view this as unsettling the point which had been previously determined [ ] whole matter open for discussi[on ]
        
        I have not yet been a[ble ] am under great anxieties [ pro-] vide good tutors than a [ ] Mrs. Eppes that there [ ] place so shaped and [ neces-] sary among our countrywomen. The high head is made as flat as a flounder. Instead of the burthen of lawn, ribbon, false hair &c. the head is covered with a plain chip hat with only a ribbon round the crown. The shoulders are where the chin used to be, and the hips have succeeded to the place of the shoulders. The circumference of the waste is the span of the lady’s own hands in order to preserve due proportion. All the residue of the figure is resigned to the possession of a hoop which at each angle before projects like two bastions of a fort. I am impatient to see whether our married ladies will be able to reduce and keep themselves to this form. For this communication of the mode and putting it in Mrs. Eppes’s power to take herself up in time I charge her the delivering for me half a dozen kisses to dear Poll and letting her know I have not been able yet to get a ship to send with the babies, and to deliver the same salutation to little Lu[cy]. I wish her, yourself & family every happiness and am with much esteem Dr Sir Your affectionate hble. servt,
        
          Th: Jefferson
        
        P.S. You doubtless will have heard that the definitive treaties were signed on the 3d of Sep. and the ratifications exchanged by the European powers on the [. . . .]
        
      